MEMORANDUM **
*843Raul Macario Chic, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s discretionary denial of his applications for suspension of deportation and voluntary departure. We have jurisdiction over the constitutional question asserted in the petition for review pursuant to 8 U.S.C. § 1252(a)(2)(D) and now deny the petition.
We lack jurisdiction to consider petitioner’s challenges to the denials of suspension of deportation and voluntary departure premised on discretionary determinations that petitioner lacks good moral character. 8 U.S.C. §§ 1229c(f) & 1252(a)(2)(B)(i); Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005).
We have already rejected petitioner’s claim that streamlining violates due process. Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003). Because we lack jurisdiction to review the discretionary determinations, and review of streamlining in this case would require examination of the merits of those discretionary decisions, we lack jurisdiction to review the specific decision to streamline this case. Id. at 848-49, 854-55; Chong Shin Chen v. Ashcroft, 378 F.3d 1081, 1086-88 (9th Cir.2004).
PETITION FOR REVIEW DENIED, IN PART, AND DISMISSED, IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.